DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1 – 4 and 6 – 19 are allowed.  Claim 5 is cancelled
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7, line 3 – after “the” and before “substrate” insert “second”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Arguments/Remarks/Claim Amendments dated August 2, 2021 in regards to Rizoiu et al. (U.S. Patent No. 7,942,667 B2) in view of DaSilva et al. (U.S. Patent No. 6,419,484) and Hsuch (U.S. Patent Publication No. 2006/0183071 A1) are found to be persuasive and after further consideration, claims 1 – 4 and 6 – 19 are allowable.
Although Rizoiu in view of DaSilva and Hsuch generally teaches a light irradiating toothbrush consistent with the limitations of the claims, Rizoiu, alone or in combination with DaSilva and/or Hsuch fail to teach, suggest or make obvious a light source unit disposed between the bristle plate and the second substrate, the light source unit including first and second light sources disposed at different vertical distances under the bristle plate, wherein the first light source is positioned vertically closer to the bristle plate than the second light source as required by the claims and in combination with the additional elements of the claims.
 Claims 2 – 4 and 6 – 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723